Title: To George Washington from Henry Knox, 27 December 1790
From: Knox, Henry
To: Washington, George



War Department 27th Decr 1790.

The Secretary of War, to whom the President of the United States was pleased to refer the Speech of the Corn-planter, Half-Town, and the Great Tree-Chiefs and Counsellors of the Seneka nation.
Respectfully reports—
That the objects stated in the said Speech are as follow—
to wit—
1st—A Complaint respecting the hard terms imposed on the six Nations, in the Treaty made at Fort Stanwix October 22nd 1784.
2nd—An Enquiry whether the promise in that treaty that the indians should be secured in the peaceable possession of the lands east and north of the line then established is binding upon the United States.
3rd—The conduct of the Commissioners of Pennsylvania stated—A request to know what is the meaning of the assertion, of which they have heard so much of the King of Great Britain having ceded to the United States the lands of the six nations.
4th—A complaint against John Livingston respecting the lease of their lands.

5th—A complaint against Oliver Phelps and Street a trader at Niagara: and a request for redress.
6th—A statement of the relation the six nations bear to other Western indian nations. The reproach the six Nations have brought upon themselves by ceding the lands to the United States at Fort Stanwix on which the Western Indians reside.
7th—The particular situation of the Cornplanter—That for his conduct in the treaties with the United States and his endeavors to procure peace with them has drawn upon him the hatred of many of the Six nations. That in the pursuit of these endeavors he has neglected his family, who are suffering on this account.
8th—The game is going from them—they have talked of ploughing in the manner of the white people. But before they speak upon this subject, they want to know whether the United States mean to leave them any land to till—No part of the land they live upon ever belonged to the King of Great Britain—God gave it to their forefathers, and they cannot part with it.
9th—A statement of the murders which have been committed upon them.
With respect to the first object—The Secretary of War conceives that whatever might be the complexion of the terms of Fort Stanwix in ceding to the United States the lands west of the Pennsylvania lands, yet as the said terms have been confirmed by the treaty of Fort Harmar the gth of January 1789, and the United States have proceeded to sell great quantities of the said lands no alteration can be made to the terms of the said treaty.
That with respect to the second object, the United States are firmly bound by the principles of good faith and a regard to their own dignity and sound policy to protect the six Nations in the peaceable possession of all their lands secured by the treaty of Fort Stanwix in October 22nd 1784 excepting such parts as the said six Nations may since have fairly sold to persons properly authorized to purchase.
That upon the 3rd object no opinion can be formed, as no documents have been produced—But the general conduct of Pennsylvania in its treaties with the indians, renders any charge of unfairness against it at least improbable.
That upon the 4th object, it appears by the letter of his Excellency Governor Clinton of the 6th of December 1790, herewith

submitted, that the Senekas may dismiss all fears arising from their contract with John Livingston as the State of New York has cancelled the agreement he made with the indians, it having been illegal, and contrary to the laws of said State.
That with respect to the 5th object—the Secretary of War laid before the Attorney General the complaint of the Cornplanter and the answer of Mr Phelps thereon in a letter of which the enclosed is a copy.
The Attorney General seems to be of opinion, in a conversation, that a precise law opinion on the question of the constitutionality of the proceeding would lead to a diffusive discussion, that would require much time in examining and perusing charters and on the result be not very important in the present question, more especially as the transaction arose before the present Constitution of the United States took effect.
That with respect to the legality of the transaction, it does not appear by any evidence yet produced that any fraud has been committed by Oliver Phelps.
That if however the Indians should have any just cause of complaint, the federal Courts are open to them for redress.
It is however to be observed that the Farmer’s brother and Red Jacket in their proceedings with Colonel Pickering at Tioga on the 25th of November last make the same complaint of being defrauded by a Phelps altho they differ as to the sum. The Cornplanter states that the sum of Ten thousand dollars was to be paid, and the annual sum of One thousand dollars for rent; while the Farmers Brother says the sum of Ten thousand dollars was to be paid down, and the annual sum of five hundred dollars as rent.
The Secretary of War observes, that in several conversations with the Cornplanter, by the interpreter Mr Nicholson, in the presence of Mr Kirkland, and Mr Allen a white man of good character who has married a Seneka woman of consequence, and resides among them; and who understands their language, that the great object of the Cornplanter seems to be, to obtain some assurance which shall quiet his mind and the mind of his nation, respecting their remaining land; and it is further to be observed, that this also appears to have been the main solicitude of the Chiefs of the Senekas at their treaty at Tioga point with Colonel Pickering in the month of November last.

The Secretary of War is of opinion, that it is of considerable importance to satisfy the indians upon the subject of their remaining lands, and that they may be satisfied with perfect propriety consistently with the treaty at Fort Stanwix, the Constitution of the United States, and the law for regulating trade and intercourse with the indian tribes.
This object is therefore attempted in the Speech herewith submitted, in which however, government gives no opinion on any past sales, but leaves each of them to be decided upon their own merits.
The 6th object does not seem to require any particular answer.
The 7th object merits attention—Captain Abeel, or the Cornplanter, is a war captain of great consideration in the Seneka nation. During the late war he was a very active partizan against our frontiers, but by no means cruel or blood thirsty. At the peace of Fort Stanwix between the United States and the Six nations on the 22nd day of October 1784, Captain Abeel was greatly instrumental in obtaining the cession of lands west of the line described in the said treaty from the mouth of ⟨Oyonwayea⟩, or Johnsons landing place to the Ohio—He was also the principal mean used by Governor St Clair in the treaty at Muskinghum in the beginning of 1789 so far as related to the six Nations, and his conduct in this instance appears to have counteracted the influence of Brandt, who was greatly against the Indians going to the said treaty. That for his general attachment to the United States since the peace, and for his steady adherence to the treaty of Fort Stanwix, he has obtained the enmity of Brandt and other Indians. He is a man of sobriety and has never been known to be drunk, certainly not habitualy so—and he is also a man of truth. His age is some where from forty to forty five.
From the view the Secretary of War is able to take of this man’s character, and prevailing turn of mind, he appears to be the fittest person to make use of to manage the six nations—Brandt excepted—But it is to be observed, that Brandt’s attachments to and rewards by the british government seem to place him almost out of our reach; besides which, Brandt and the Cornplanter are rivals and sworn enemies; both cannot be embraced warmly at this time by the United States—one is attainable—the other

is at least problematical. One has actively taken the part of the United States, and adhered to it under great discouragements for more than six years.
Hence it would appear sound policy to attach the Cornplanter by the solid ties of interest—The warriors of the six nations, according to Mr Kirkland, amount to upwards of nine hundred, of which more than six hundred are Senekas residing to the southward of lakes Erie and Ontario.
It ought not to be concealed in this place that the Cornplanter is not a sachem, but the principal warrior of the Senekas—An Indian by the name of the Farmer’s Brother is the Principal Sachem and another by the name of Red Jacket and a third by the name of the Big Tree—the indian in this City by that name is not rightly translated—it ought to be the big-log.
But the Farmer’s Brother is a great drunkard, and has by that means lost in a great degree his influence—Red Jacket and the Big Tree have neither the talents nor influence of the Cornplanter.
The Secretary of War therefore submits the idea, that the Cornplanter’s attachment should be rewarded and his future services secured by an annual pension in money goods domestic animals and farming utensils at his option to the amount of two hundred and fifty dollars, and the same sum should be annually distributed among other principal persons of the Senekas and other tribes of the six nations who shall give evidence of their attachment to the United States.
That the first year’s pension be paid to Corn-planter immediately—That two hundred and fifty dollars be distributed to the Indians who accompany him, and that an equal sum be transmitted to be delivered the farmer’s brother, red Jacket, and the big tree, or such other Chiefs as the Cornplanter shall point out, making in all the sum of seven hundred and fifty dollars at present, and the sum of five hundred dollars annually.
The Cornplanter has signified his willingness upon his return to the Seneka Nation to endeavor to obtain some other Chiefs, and go with them to the refractory tribes upon the Wabash and persuade them to peace. It is his opinion, that if the Wabash indians would adopt the measure of sending some few of their Chiefs to the President of the United States, that it would have the effect to convince them from the population of the country

that all resistance would be in vain, and only accelerate their destruction.
This measure, if carried into execution, appears to promise success, and that it would be proper to put it into an immediate train of execution.
That a deputy superintendant of Indian Affairs be immediately established at some convenient place to the Senekas and the six Nations, to whom the Indians should make their addresses in future—This arrangement will save great expence, and may prevent much mischief. The Secretary of War is of opinion that this deputy ought to reside among or very near the Senekas, and that Governor St Clair be written to make the said appointment.
The 8th object, which is glanced at, may be anticipated in the answer—Nothing would more contribute to the reputation of the general government than an attempt to impart the blessings of civilization to the Indian tribes instead of extirpating them—Every wish therefore of theirs upon so desireable an event, should be encouraged and matured; under this impression that part of the speech relative to this subject has been framed.
The 9th object—is difficult to reply to with propriety. For it seems from well authenticated representations, that there are two opinions upon the killing of peaceable indians. The opinion of the frontier people generally seems not only to lessen the criminality of such actions, but to confer a degree of merit thereon, whilst the opinion of the more enlightened and differently circumstanced part of the community seem to confer on a such a murder, the same degree of criminality as the killing of any white person in the society.
Besides, the jurisdiction of such crimes belong to the State tribunals unless they should be committed within either of the territories of the United States—This circumstance involves a trial in some of the frontier counties where the probability of conviction is small. Upon this point therefore, the Secretary of War has been puzzled how to account to the Indians satisfactorily for the escape of the person who was apprehended; and indeed some difficulties may yet happen upon this subject notwithstanding the treaties at Tioga, for the Indians will hardly be satisfied with the excuses made to them, and may themselves retaliate.

After answering the Speech of the Cornplanter, it seems proper to impress upon him, and through him on the Senekas at Buffaloe Creek, as they regard their own safety and the peace of the United States that they should restrain their young men from joining the bad indians upon the Miami as the United States will not suffer the unprovoked depredations of any of the Indian tribes.
As the Cornplanter and his companions have been detained along time in Philadelphia partly upon the account of, and by the Executive of the State, an equitable arrangement should be made of dividing the expense—Upon which, the Secretary of War will consult with the Governor of the State.
All which is humbly submitted to the President of the United States.

H. KnoxSecy of War

